Title: To Alexander Hamilton from Lieutenant Colonel Richard Kidder Meade, 13 January 1781
From: Meade, Richard Kidder
To: Hamilton, Alexander


[Virginia] Jany. 13th, 1781
What shall I say or think of my dear friend Hamilton, not a single line from him since we parted. I will not however charge you my dear fellow with not having done your duty, or at least of a want of inclination to do it. You may have complied fully with your promise & your letters miscarried; mine probably have shared the same fate. This is the third since I got home. The first was writ shortly after Genl Greenes arrival at Richmond & committed to his care, the second telling you I was married had not so favorable a prospect of conveyance, & this must take its chance.

Arnold you knew was coming here; he has really been here & with shame be it said marched 25 miles & back without having a single musket fired at him, but let me observe in justice to the people at large that there are fewer disaffected by far, in this State, than any other in the uninion, & that the people turn out with the utmost cheerfulness. The misfortune on the present invasion was that in the confusion the arms were sent every where, & no timely plan laid to put them into the hands of the men, who were assembling. The Baron has no doubt given the Genl the particulars of the whole affair, should he not have done it, I must refer you for them to Rivingtons paper; he can hardly be himself & say any thing on the subject that ought not to be credited. The damage however, done by the Enemy is not considerable, & much less than might have been expected from them. My friends have suffered. I have often felt much pain my Dear Hamilton at scenes of the kind to the northward but never in so great a degree as on this occasion the nearest & dearest to me were within reach of the Enemy. Wife, Mother, Brother, Sister & all have shared deeply in the distress & indeed many of them were in personal danger, & my best friend of the number; myself of course somewhat exposed. You possess a heart that can feel for me; you have a female too that you love. I was reduced at one period to entreat, threat, kiss, but all to no purpose; her fears were for my safety, mine for hers. You must imagine to make out the tragedy all that I am incapable for want of words to express. After placing her with at least Twenty other females & children at a safe distance I immediately returned, & joined the Baron about the time the Enemy left Richmond in order to render him all the aid I could being intimately acquainted with the Country for many miles in the vicinity of the Enemy & on their return down the river I left him to go in pursuit of a residence for a favorite Brother who was driven from his home & obliged to attend to his Wife & a family of little children. Was it not cruel my dear fellow that my matrimonial enjoyments should have been interrupted thus soon; not more than one month had passed when the damned invasion seperated us, & we have yet to meet again, for 60 miles divides us. You know I am a Philosoper my dr fd & prepared to meet much more serious disappointments. This gives me an opening to speak of my return to the army. I have been long wishing your advice in full on the occasion; you are acquainted with the arguments I have used in favor of my stay here. I have now but one to add to them, the experience of that happiness I ever expected to enjoy with the best of Women. She loves not less than your Betsy, & I fear could not bear a seperation. I have not however as yet thrown off the uniform, but I am inclined to believe that it must be the case. If we meet not again my dear Hamilton as Br. aids, I still flatter myself that in the course of time we shall meet as the sincerest of friends. If you have not already writ to me my dear fellow let me intreat you when you go about it, to fill a sheet in close hand. Say all about yourself first, & next what may be most interesting & new to me, for I have not heard a syllable from camp since I left it. I wrote to the old Secy while he was in Virginia, but could not hear from him; tell him that I suffered not a little on his account, for I conceived for a long time that his cousins unlucky fall from his horse had happened to him. Such an opinion had like to have carried me to Alexandria. I am under the necessity of concluding, but first let me present my respects to the Genl & Mrs Washington, my sincerest esteem to the lads of the family & every officer of the army whom you know I regard. Tell all the females that I have them in remembrance. Molly is not with me as I have told you, but she at all times desires me not to omit her best wishes to you & your angel, I now add them to my own with all possible love & affection, & am my Dr fellow till death beyond all doubt   Your Sincere friend
R K Meade
My most respectfull Compts I request you to present to your Father mother & family.
